DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
‘communication unit’ and an ‘acquisition unit’ in claim 1 and ‘communication unit’ in claims 3 and 4 respectively.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (See Fig.1 and ¶0022-¶0024 of originally filed Specifications).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SCHRAUT et al (US 20140031023) in view of Takehara et al (US 20200106836). 

As to claim 1 Schraut discloses a communication device mounted in a vehicle (Schraut, 100 of Fig.1 andFig.2, ¶0027- 2nd sentence; ¶0030- 1st sentence), the communication device comprising: a communication unit that performs wireless communication using any one of a plurality of profiles for using a wireless communication network- one of a plurality of profiles interpreted as communication carriers or providers (Schraut Fig.2, ¶0034- 1st and 2nd sentence- selecting a provider via which the communication device 100 of the vehicle can carry out a data transmission in the future; ¶0035- 1st sentence- The storage device 230 of the transmission and/or receiving station can contain different lists 231, 232 for different countries, with service providers saved therein);

Schraut however is silent where the device consists of a first acquisition unit that acquires travel information of the vehicle; a second acquisition unit that acquires position information of the vehicle; and a controller that controls whether or not to execute a profile determination process based on the acquired travel information and the acquired position information. However in an analogous art Takehara remedies this deficiency: (Takehara ¶0043- 2nd sentence-the vehicle information acquiring unit 21 includes the vehicle speed information- equivalent to travel information; Takehara ¶0045-positional information acquiring unit 212 acquires positional information on a current location of the vehicle; Takehara ¶0053- The controller 27 determines whether to enable or disable a connection to a high-confidential communication channel based …. information acquired by the … acquiring unit 23, the vehicle speed information acquired by the vehicle speed information acquiring unit 211).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Schraut with that of Takehara for the purpose an on- vehicle communication device enabling connection to a communication channel (Takehara- Abstract). 

As to claim 3 the combined teachings of Schraut and Takehara disclose the communication device according to claim 1, wherein: when the controller executes the profile determination process, the communication unit transmits the position information of the vehicle to the server using an initially set profile and receives country information corresponding to the position information from the server; and the controller determines a profile corresponding to the received country information (Schraut ¶0035- last sentence-a suitable service provider can be selected from the list 231, 232 associated with the determined country).

As to claim 4 the combined teachings of Schraut and Takehara disclose the communication device according to claim 1, wherein a communication speed of the communication unit until the profile is determined is slower than a communication speed of the communication unit when the profile has been determined- in other words setting a roaming communication speed; (Schraut ¶0023- selection of the provider…. the existence of partner contracts which can be integrated into the communication system of the vehicle…. access data of a provider saved in the communication device of the vehicle can be changed and/or updated.., by way of provisioning, for example after a new negotiation of roaming agreements).

As to claim 5 Schraut discloses a method of controlling a communication device that performs wireless communication using any one of a plurality of profiles for using a wireless
communication network (Schraut Fig.2, ¶0034- 1st and 2nd sentence- selecting a provider via which the communication device 100 of the vehicle can carry out a data transmission in the future;¶0035- 1st sentence- The storage device 230 of the transmission and/or receiving station can contain different lists 231, 232 for different countries, with service providers saved therein);
Schraut however is silent with regard to a first acquisition step of acquiring travel information of a vehicle in which the communication device is mounted; a second acquisition step of acquiring position information of the vehicle; and a control step of controlling whether or not to execute a profile determination process based on the travel information acquired in the first acquisition step and the position information acquired in the second acquisition step. However in an analogous art Takehara remedies this deficiency: (Takehara ¶0043- 2nd sentence-the vehicle information acquiring unit 21 includes the vehicle speed information- equivalent to travel information
; Takehara ¶0045-positional information acquiring unit 212 acquires positional information on a current location of the vehicle; Takehara ¶0053- The controller 27 determines whether to enable or disable a connection to a high-confidential communication channel based …. information acquired by the … acquiring unit 23, the vehicle speed information acquired by the vehicle speed information acquiring unit 211).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Schraut with that of Takehara for the purpose an on- vehicle communication device enabling connection to a communication channel (Takehara- Abstract). 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over SCHRAUT in view of Takehara and further in view of Bruce et al (US 20120302262). 

As to claim 2 the combined teachings of Schraut and Bruce disclose the communication device according to claim 1, however silent wherein the controller executes the profile determination process when a travel distance of the vehicle based on the travel information is equal to or greater than a predetermined distance and a staying period of the position of the vehicle is equal to or longer than a predetermined period. However in an analogous art Bruce remedies this deficiency: (Bruce- ¶0014- controller of Telematic unit 114; Bruce Fig.4, ¶0042- 1st sentence- the telematics unit evaluates the current vehicle location, e.g., via GPS, and determines whether the current location is different than the vehicle's initial location, when first initialized, by greater than a threshold distance value; Bruce ¶0043- 4th sentence- the telematics service provider backend 207 determines whether the current vehicle position is within a threshold distance of an assembly plant. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Schraut and Takehara with that of Bruce for the purpose of provisioning a telematics device (Bruce ¶0039- 1st sentence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462